Citation Nr: 0125766	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1997 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a personality disorder.  A notice of disagreement was 
received in June 1999, and a statement of the case was issued 
in June 2000.  Additional evidence was received but not date-
stamped by the RO to reflect the dates of receipt.  The RO 
then issued a supplemental statement of the case in April 
2001 addressing the new evidence.  A substantive appeal was 
received in May 2001.  Under the circumstances of this case, 
the Board must assume that the new evidence was received 
within the one year period beginning on the date the veteran 
was notified of the May 1999 rating decision.  The veteran 
had 60 days from the issuance of the supplemental statement 
of the case addressing the new evidence in which to complete 
an appeal by filing a substantive appeal.  As the record 
shows that a substantive appeal was received within this 
time, the Board has jurisdiction of the appeal.  See 
VAOPGCPREC 9-97 (February 11, 1997).  

The veteran requested a Board hearing at the RO, but failed 
to report for a scheduled hearing.


FINDING OF FACT

Schizophrenia was manifested within one year of the veteran's 
discharge from active military service.  


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes recent VA examination reports, 
private examination and hospitalization reports, and a lay 
statement from the veteran's mother.  The mother's statement 
identified additional treatment records, and the RO sought to 
obtain such.  One set of hospitalization records were 
received, but records regarding private treatment requested 
from the veteran were not submitted.  However, a summary of 
his treatment by the private provider was submitted.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for paranoid schizophrenia.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and additional 
correspondence have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim(s) and has notified the claimant of 
the information and evidence necessary to substantiate the 
claim(s).  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
psychoses, to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the veteran's service medical records indicate that in 
June 1998, upon transfer from the Okinawa Naval Hospital to 
the Tripler Army Medical Center (Tripler), he had been 
diagnosed with a schizophreniform disorder and an antisocial 
personality disorder.  In July 1998, a discharge summary from 
Tripler reported a pre-service history of conduct disorder 
and antisocial personality disorder, and noted that testing 
in Okinawa was consistent with "severe distress due to first 
time break of psychosis."  A paranoid personality disorder 
was diagnosed, and separation from service was recommended.  
The veteran was discharged in August 1998.

In November 1998, the veteran was admitted to a private 
facility following an incident in which he threatened his 
mother.  Although not entirely legible, the discharge summary 
appears to list a diagnosis of psychotic disorder, not 
otherwise specified.

In March 1999, a psychiatric evaluation was conducted by VA.  
The veteran reported a childhood history of fights, but no 
problems at school.  He threatened his mother in November 
1998 when she bothered him.  He related several incidents 
where he had altercations with those who bothered him.  A 
personality disorder, not otherwise specified, probably 
schizotypal, was diagnosed.  The examiner indicated that this 
pre-dated his military service.

The veteran's mother submitted a statement in June 1999.  The 
original is written in Spanish, but the veteran's 
representative has provided a translation.  She reported that 
the veteran was a normal child and somewhat mischievous, and 
got into trouble at school.  His mother stated that upon his 
return from the military in September 1998, the veteran had 
changed considerably and had social problems and trouble 
sleeping.  

The veteran was hospitalized in August 1999 when he 
threatened to kill his mother with a sharpened screw driver.  
He had been non-complaint with his medication.  On admission 
to the hospital, a diagnosis of schizophrenia, chronic, 
paranoid type, was made.  Upon discharge, acute exacerbation 
of that condition was diagnosed.

In a December 2000 letter, a private psychologist stated that 
the veteran was first seen in November 1998 and was diagnosed 
with an unspecified psychotic disorder, "with a rule out of 
schizophrenia, paranoid type."

A VA psychiatric evaluation was conducted in February 2001 to 
resolve the veteran's diagnosis and to obtain an opinion 
regarding a relationship of any diagnosis with the veteran's 
military service.  He concluded that the only current mental 
disorder was a personality disorder and that the 
schizophrenia appeared to be in remission.  The examiner 
diagnosed both paranoid schizophrenia, currently in 
remission, and antisocial personality disorder.  The 
diagnosis of schizophrenia was based upon the veteran's 
records.  The doctor opined that the personality disorder was 
not related to the veteran's military service, as it pre-
dated the service; no opinion was given regarding the 
etiology of the schizophrenia.

The veteran contends that he is entitled to application of a 
presumption of service connection for paranoid schizophrenia 
under 38 C.F.R. § 3.307.  That regulation provides that 
certain chronic diseases, including psychoses, may be 
presumed to be service connected in veterans with 90 days of 
wartime service, if the disease became manifest to a degree 
of ten percent within a year of separation from service.  

It appears clear that the veteran suffers from a personality 
disorder.  However, personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Accordingly, there is no legal basis for 
granting service connection for the personality disorder. 

However, it also appears that the veterans suffers from 
schizophrenia.  Although the VA examiner in February 2001 
reported that this disorder was in remission at the time of 
examination, the Board notes that it was listed as a separate 
diagnosis.  The Board finds that the veteran does in fact 
suffer from schizophrenia although it may be in remission.  
The record further shows that a psychotic disorder was 
apparently diagnosed as early as November 1998 although it 
was not specifically described as schizophrenia at that time.  
At any rate, schizophrenia was medically diagnosed when the 
veteran was admitted to a private hospital on August 1, 1999.  
Both the November 1998 diagnosis of a psychotic disorder and 
the August 1, 1999, diagnosis of schizophrenia fall within 
the one year period after the veteran's discharge from 
service.  The schizophrenia is therefore presumed by law to 
have been incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 


ORDER

Entitlement to service connection for schizophrenia is 
warranted.  The appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

